DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 6,332,653).
As to claim 1, Shimizu teaches a vehicle wheel disc (“Disc Wheel For Passenger Car” [Title]) comprising (See Examiner’s annotated illustration below): a hub-mounted part having a shape of a flat plate extending in a disc radial direction that is to be mounted to a hub of a vehicle (hub mounted part is identified in the Figure below. See Col 12 lines 4-5); a rim-mounted part having a shape of a cylinder extending in a disc axial direction that is to be joined to a rim of a wheel (as identified below. Flange portion 27 is cylindrical and is joined to the rim 21 by weld W2); and a hat-shaped part which connects the hub-mounted part and the rim-mounted part to each other in the disc radial direction and of which an entire region in a disc circumferential direction protrudes outward in the disc axial direction (identified below), wherein the hat-shaped part includes: a hat top portion (hat top portion 25) including only a curved portion that is curved in such a direction as to protrude outward in the disc axial direction as seen in a sectional view in the disc radial direction (illustrated below); a hat inner peripheral portion (identified below) that connects the hub-mounted part and the hat top portion to each other in the disc radial direction, and slopes outward in the disc axial direction while extending outward in the disc radial direction as seen in a sectional view in the disc radial direction (illustrated below); and a hat outer peripheral portion (identified below) that connects the hat top portion and the rim-mounted part to each other in the disc radial direction, and slopes inward in the disc axial direction while extending outward in the disc radial direction as seen in a sectional view in the disc radial direction (illustrated below), wherein, at a border between the hub-mounted part and the hat inner peripheral portion, a first connecting portion is provided (identified below) that has a curved shape curved in such a direction as to be depressed inward in the disc axial direction as seen in a sectional view in the disc radial direction (illustrated below), wherein, at a border between the hat top portion and the hat outer peripheral portion, a second connecting portion is provided (identified below) that has a curved shape curved in such a direction as to be depressed inward in the disc axial direction as seen in a sectional view in the disc radial direction (illustrated below), and wherein a plate thickness of the hat outer peripheral portion is smaller than a plate thickness of an intermediate portion that is a portion from a border between the first connecting portion and the hat inner peripheral portion to a border between the hat top portion and the second connecting portion in the disc radial direction (see Col 12 line 61-Col 13 line 4 which teaches the thickness of the ventilation portion 26 (which is illustrated for example in Figs 14 and 16) is “less than the thicknesses of the hub mounting portion 23, the hat middle portion 24 and the hat top portion 25.” Please note that Examiner asserts Shimizu Fig 13 mis-identifies the position of “ventilation portion 26.” Rather than being located radially inward of hat top portion 25 as illustrated in Fig 13, the ventilation portion 26 is more accurately illustrated to be adjacent the flange portion 27 in Figs 14 and 16.).

    PNG
    media_image1.png
    999
    1045
    media_image1.png
    Greyscale


As to claim 2, Shimizu teaches the vehicle wheel disc according to claim 1, wherein an entire region of the hat outer peripheral portion in the disc radial direction extends straight as seen in a sectional view in the disc radial direction (as shown in Fig 13).
As to claim 3, Shimizu teaches the vehicle wheel disc according to claim 2, wherein the plate thickness of the hat outer peripheral portion (thickness t24 as shown in Fig 15A) is substantially constant throughout the entire region of the hat outer peripheral portion (as shown in Fig 18 the thickness of t24 and t25 have a constant thickness ratio of about 0.75), and the plate thickness of the intermediate portion (thicknesses of t26, t22, and t23 as shown in Fig 15A) is substantially constant throughout an entire region of the intermediate portion (as shown in Fig 18 according to the “uneven thickness” key, the thickness of t26, t22, and t23 have constant thickness ratio of about 1.0.).
As to claim 4, Shimizu teaches the vehicle wheel disc according to claim 3, wherein a ratio of the plate thickness of the hat outer peripheral portion (thickness t24) to the plate thickness of the intermediate portion (thickness of t26, t22, and t23) is 75% or lower (as illustrated in Fig 18 in the “uneven thickness” key, the thickness of t24 has a thickness ratio of about 0.75.).
As to claim 5, Shimizu teaches the vehicle wheel disc according to claim 3, wherein a maximum value of the plate thickness of the hat outer peripheral portion (t24) is smaller than a minimum value of the plate thickness of the intermediate portion (thickness of t26, t22, and t23. See Fig 18.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        29 September 2022